359 S.W.3d 543 (2012)
Jeffrey JACKS, Appellant,
v.
MARKET EXPRESS, INC. and Division of Employment Security, Respondents.
No. ED 96979.
Missouri Court of Appeals, Eastern District, Division Two.
February 21, 2012.
John J. Ammann, St. Louis, MO, for appellant.
Market Express, Inc., St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Jeffrey Jacks appeals the decision of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment-compensation benefits on the basis that he voluntarily left work without good cause attributable to the work or employer. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. The Commission's decision is supported by competent and substantial evidence on the whole record and is authorized by law. We affirm. Rule 84.16(b)(4).